Citation Nr: 1423340	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-20 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, including as due to exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Katrina J. Eagle, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to May 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to the benefit sought.

In March 2014, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with non-Hodgkin's lymphoma.

2.  The Veteran was exposed to herbicides when he worked at the perimeter of U-Tapao Air Force Base in Thailand from January 1971 to June 1971.


CONCLUSION OF LAW

Non-Hodgkin's lymphoma is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013); M21-MR IV ii.2.C.10.q.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for non-Hodgkin's lymphoma, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a Veteran develops a disorder listed in 38 C.F.R. § 3.309(e), which has been shown to be caused by exposure to herbicides or Agent Orange, to a degree of 10 percent or more within the specified period, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Diseases to which the presumption applies include non-Hodgkin's lymphoma.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The above-listed disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii). 

VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases.  VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q. (M21-1MR). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his non-Hodgkin's lymphoma is due to exposure to herbicides during his service in Thailand.  The Veteran's service records reflect that his military occupational specialty (MOS) was weapons mechanic.  He has submitted photographs and aerial maps of the U-Tapao Air Force Base showing that the munitions area was located on the perimeter of the base.  

During the course of the appeal, including during his March 2014 Board hearing, the Veteran described his service in Thailand.  He testified that his duties placed him at the munitions area twelve hours a day, seven days a week, for several months. 

The Veteran is competent to testify as to his service in Thailand, as these incidents are factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board also finds that his statements are credible as they have been consistent throughout the course of the appeal and are supported by the other evidence of record.  For example, a service treatment record from April 1971 documented an accident in which arming wire ran through the Veteran's forearm.  This documentation of the arming wire provides further confirmation of the types of duties that the Veteran would have performed in the ammunitions area, located at the base perimeter.  

VA treatment records reflect that the Veteran was diagnosed with non-Hodgkin's lymphoma in August 2004.  In July 2010, the Veteran informed VA that his cancer was no longer in remission, as confirmed by a May 2010 letter from his oncologist.   

As competent medical evidence of record shows that the Veteran has non-Hodgkin's lymphoma, and as the Veteran was exposed to herbicides as a result of service on the perimeter of U-Tapao Air Force Base in Thailand, service connection is warranted for non-Hodgkin's lymphoma on a presumptive basis under 38 U.S.C.A. §§ 1116; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for non-Hodgkin's lymphoma is granted. 


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


